DETAILED ACTION
This communication is in respond to application filed on April 5, 2021 in which claims 1-19 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 recites “executed on a processor...” in lines 2, 6, and 9, the original disclosure does not disclose a processor for execution.
Claim 19 recites the limitation “a plurality of interconnected computers”, this limitation is not disclosed by the original specification.
The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claims above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 13 and 15-18are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 2 and 3, the terms “relatively high”, “relatively how” recited in claims 2 and 3 are relative terms which render the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 13 recites the limitation “said data” in line 3. It is not clear whether it is referring to data recited in parent claim 1, or “data of that data producer” recited in claim 13. For the following rejection, it is interpreted as referring to data first recited in parent claim 1. 
Claim 13 recites the limitation "the data owner" in line 5.  There is insufficient antecedent basis for this limitation in the claim. 
As per claim 15, Claim limitations “secret sharing module”, “policy module”, and “metadata module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The claim limitations use a non-structural term “module” coupled with functional language “to provide...”, “to determine a policy...”, and “for generating and storing...” without reciting sufficient structure to achieve the functions.  Furthermore, the non-structural term is not preceded by a structural modifier.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 19 recites a computer program product or products comprising program code, which under the broadest reasonable interpretation, is interpret as software, per se. As defined in the specification, it is clear that each of the steps is a software instruction to be executed, thus constitutes functional descriptive material. Computer program code claimed as computer listings per se, i.e., the descriptions or expressions of the programs are not physical "things". They are neither computer components nor statutory processes, as they are not "acts" being performed. 
M.P.E.P. 2601.1 Section I states, “Since a computer program is merely a set of instructions capable of being executed by a computer, the computer program itself is not a process and USPTO personnel should treat a claim for a computer program, without the [non-transitory] computer-readable medium needed to realize the computer program’s functional-ity, as nonstatutory functional descriptive material.”  Claims 19 does not provide the non-transitory computer-readable medium needed to realize the program’s functional-ity and as such are not limited to statutory subject matter and are therefore non-statutory.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-12, 15-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US PG-PUB No. 2010/0299313 A1 to Orsini et al. (hereinafter Orsini) in view of US PG-PUB No. 2007/0096954 A1 to Boldt et al. (hereinafter Boldt).
As per claim 1, Orsini disclosed a method of securely storing data in a cloud-based vault, the method of securely storing data comprising: 
providing, within a secure data storage system, a plurality of secret sharing methods for selection (Orsini, par 0477, “The secure data parser may be modular in nature, allowing for any known algorithm to be used within each of the function blocks shown in FIG. 36.  For example, other key splitting (e.g., secret sharing) algorithms such as Blakely may be used in place of Shamir, or the AES encryption could be replaced by other known encryption algorithms such as Triple DES.  The labels shown in the example of FIG. 36 merely depict one possible combination of algorithms for use in one embodiment of the invention.  It should be understood that any suitable algorithm or combination of algorithms may be used in place of the labeled algorithms”, also par 0032); 
identifying, by a policy module, a striping policy for storage of the data (Orsini, par 0143, 0308-309, 0314, 0443, 0479, 0491, 0514, 0527, data “may be split into any desired, selected, predetermined, or randomly assigned size unit...”); 
splitting the data, by a secret sharing module, into a plurality, N, of secret shares according to a selected one of the plurality of secret sharing methods, the selection being determined by the striping policy, wherein a threshold number, T, of such shares is sufficient to recover the data, where T is less than N (Orsini, 0479, 0481, 0487, “m of n” fault tolerance with "m” correspond to the threshold number), 
generating, by a metadata module, metadata associated with the data and storing the metadata within the secure data storage system (Orsini, par 0516, “Each data share may include metadata, which may be necessary to permit correct reconstruction of the data blocks or data packets. This information may be included in the share header. The metadata may include such information as cryptographic key shares, key identities, share nonces, signatures/MAC values, and integrity blocks. In order to maximize bandwidth efficiency, the metadata may be stored in a compact binary format”);
writing, by the secret sharing module, the secret shares to storage that includes storage outside the secure data storage system, such that, when at least T shares are retrieved, the metadata can be recalled for recovery of the data (Orsini, par 0443, 0450, writing to storage, and 0481, “The data is then split to a predefined number of shares at step 3616. A fault tolerant scheme may be used at step 3617 to allow for regeneration of the data from less than the total number of shares. Once the shares are created, authentication/integrity information may be embedded into the shares at step 3618”, 0500, “The simplified process to split the data includes encrypting the data using encryption key 3804 at encryption stage 3802. Portions of encryption key 3804 may then be split and stored within shares 3810 in accordance with the present invention. Portions of split encryption key 3806 may also be stored within shares 3810. Using the split encryption key, data 3808 is then split and stored in shares 3810”, par 0516, “The metadata may include such information as cryptographic key shares, key identities, share nonces, signatures/MAC values, and integrity blocks. In order to maximize bandwidth efficiency, the metadata may be stored in a compact binary format”, and par 0527, reconstruct data);
Orsini does not explicitly disclose identifying striping policy “in accordance with input preferences”, and further does not explicitly disclose metadata identifying the selected secret sharing method; and “the metadata can be recalled to identify the selected secret sharing method for recovery of the data”; However, while Orsini disclosed using of specific algorithm for secret sharing and further disclosed restoring the original data (Orsini, par 0316, 0326, 0444, 0504), the specific secret sharing scheme used to split the data must be identified;  Orsini differs from the claimed invention in that Orsini does not explicitly disclose the selection of secret sharing method from input preferences, and being stored as metadata and recalled to identify the selected method; However, in an analogous art in digital data communication and data encoding, Boldt disclosed the concept of selecting encoding scheme based on user preferences (Boldt, par 0012, 0029, 0031, compression algorithm may be selected based upon availability of system resources and also a set of user preference, with respect to speed and compression amount) and generating metadata identifying the selected encoding method and storing the metadata with the encoded data (Boldt, par 0050, 0061-0066, header or metadata segments are used for identifying the compression algorithm and any associated parameters that have been applied and later used for decompressing data); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Orsini to incorporate the concept of selection of data processing algorithms based on user preferences and generating metadata for identifying the selected algorithm and parameters as disclosed by Boldt, such modification would provide user with more flexibility in selecting the desired data processing scheme based on availability of system resources and performance considerations.

As per claim 2, Orsini-Boldt disclosed the method of claim 1, wherein the secret sharing methods include methods with relatively high security but relatively low resilience and methods with relatively high resilience but relatively low security and wherein the selection of the striping policy is based on preferences that are translated into security and resilience preferences (Orsini, 0530-0534, variety of secret sharing methods; and Boldt, par 0012, 0029, 0031, 0050, 0061-0066, selection of algorithm based on user preferences; the reasons of obviousness have been noted in the rejection of claim 1 above and applicable herein).

As per claim 3, Orsini-Boldt disclosed the method of claim 1, wherein the secret sharing methods include methods with relatively high T/N and relatively low T/N and wherein an interface is provided to enable a user or administrator to input preferences that are translated into selection of a striping policy (ORSINI, 0530-0534, variety of secret sharing methods; and Boldt, par 0012, 0029, 0031, 0050, 0061-0066, selection of algorithm based on user preferences; the reasons of obviousness have been noted in the rejection of claim 1 above and applicable herein).

As per claim 4, Orsini-Boldt disclosed the method of claim 3, wherein the values for N and T are prescribed for attributes selected by the user relating to security and resilience (ORSINI, par 0143, data “may be split into any desired, selected, predetermined, or randomly assigned size unit...”, 0530-0534, variety of secret sharing methods; and Boldt, par 0012, 0029, 0031, 0050, 0061-0066, selection of algorithm based on user preferences; the reasons of obviousness have been noted in the rejection of claim 1 above and applicable herein).

As per claim 5, Orsini-Boldt disclosed the method of claim 1, wherein the secret sharing methods include different selectable secret sharing algorithms (ORSINI, 0530-0534, variety of secret sharing methods; and Boldt, par 0012, 0029, 0031, 0050, 0061-0066, selection of algorithm based on user preferences; the reasons of obviousness have been noted in the rejection of claim 1 above and applicable herein).

As per claim 6, Orsini-Boldt disclosed the method of claim 5, wherein the algorithms include at least two algorithms selectable from the group that includes: perfect secret sharing scheme (PSS); computational secret sharing (0SS); information dispersal algorithm; and Reed-Solomon encoding combined with encryption  (Orsini, 0530-0534, “....provides security in the face of a key-retrieval attack if the two schemes, when combined with an arbitrary perfect secret-sharing scheme (PSS) as per HK1 or HK2, achieve the robust computational secret sharing (RCSS) goal.... the encryption scheme may be CBC and the IDA may have a "weak privacy" property. The weak privacy property means, for example, that if the input to the IDA is a random sequence of blocks M=M1 . . . M1 and the adversary obtains shares from a non-authorized collection, then there is some block index i such that it is infeasible for the adversary to compute Mi. Such a weakly-private IDA may be built by first applying to M an information-theoretic AoNT, such as Stinson's AoNT, and then applying a simple IDA such as BlockSegment, or a bit-efficient IDA like Rabin's scheme (e.g., Reed-Solomon encoding)”). 

As per claim 7, Orsini-Boldt disclosed the method of claim 1, wherein the striping policy translates a user preference for security, resilience and/or performance into a selection of method (Boldt, par 0012, 0029, 0031, 0050, 0061-0066, selection of algorithm based on user preferences; the reasons of obviousness have been noted in the rejection of claim 1 above and applicable herein).

As per claim 10, Orsini-Boldt disclosed the method of claim 1, wherein the meta data includes a sticky policy and wherein the step of writing includes sending sufficient information to the storage attached to the data to identify the sticky policy that has been applied and from which the data can be reconstructed when sufficient shares have been retrieved (Orsini, par 0516, “Each data share may include metadata, which may be necessary to permit correct reconstruction of the data blocks or data packets. This information may be included in the share header. The metadata may include such information as cryptographic key shares, key identities, share nonces, signatures/MAC values, and integrity blocks”).

As per claim 11, Orsini-Boldt disclosed the method of claim 1, wherein each share is written to an independent store, at least some of which are outside the secure storage system (ORSINI, par 0024, “....storing the first pairing in a first secure data storage facility....storing the second pairing in a second secure data storage facility remote from the first secure data storage facility”, par 0555, “....Storing the separated portions within multiple storage devices and/or within multiple data storage resources 4560 ensures that the data may be reconstructed even if one or more of the storage devices fail or are inaccessible. ...Furthermore, the storage resources 4560 (or even the multiple networked storage devices that make up a data storage resource 4560) may be geographically dispersed to limit the risk of multiple failures.”).

As per claim 12, Orsini-Boldt disclosed the method of claim 6, wherein the independent stores comprise a plurality of stores selected from the group that includes: a public cloud; a private cloud; a relational data store; a non-SQL data store; and a file server (Orsini, par 0547, secure data parser used to implement a cloud computing security solution providing access for cloud computing resources “accessed over the Internet, but cloud computing may be performed over any suitable public or private network”, also par 0086).

Claim 15 recites substantially the same limitations as claim 1, in the form of a system implementing the corresponding method, therefore, it is rejected under the same rationale.

As per claim 16, Orsini-Boldt disclosed the system of claim 15, further comprising an application platform that includes the secret sharing module, a multi-cloud proxy server, and the metadata module is implemented as a metadata server connected between the application platform and the multi-cloud proxy server, whereby metadata can be associated with data passing between the application platform and the multi-cloud proxy server in each direction (Orsini, par 0449, “In order to facilitate integration of secure data parser 3000 and its external modules (i.e., secure data parser layer 3026) into an application layer 3024 (e.g., email application, database application, etc.), a wrapping layer that may make use of, for example, API function calls may be used. Any other suitable arrangement for facilitating integration of secure data parser layer 3026 into application layer 3024 may be used”, and par 0514-0516, metadata being generated as part of data share in the processing of data parsing output; and par 0306, split data shares stored in multiple locations, and par 0549-0550, multiple cloud resources).

As per claim 18, Orsini-Boldt disclosed the system of claim 15, wherein a share is retrieved using only a unique identifier, a locator, and a security token for authorization purposes (Orsini, par 0368, SDn is an identifier; Depository n corresponds to a locator; Orsini does not explicitly disclose a share is retrieved using a security token, however, in a different embodiment, Orsini disclosed implementing token based access control (Orsini, par 0216, token-based authentication for authenticating user to the trust engine); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to implement the token-based authentication for data accesses in the same manner for authenticating user to trust engine disclosed in par 0216, in order to ensure data security by allowing access to authorized users.

Claim 19 recites substantially the same limitations as claim 1, in the form of a computer program product implementing the corresponding method, therefore, it is rejected under the same rationale.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Orsini in view of Boldt as applied to claim 7 above, and further in view of US PG-PUB No. 2016/0085772 A1 to Vermeulen et al. (hereinafter Vermeulen).
As per claim 8, Orsini-Boldt disclosed the method of claim 7;  Orsini-Boldt does not explicitly disclose preference for performance includes user latency; however, in an analogous art in network storage management, Vermeulen disclosed implementation of interface for user preferences including latency (Vermeulen, Fig. 29 and par 0196, “Custom preferences for latency, data durability and/or availability may be provided by clicking on the link indicated in element 2922”); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Orsini to further incorporate the interface for user preferences for latency as disclosed by Vermeulen, such implementation provides increased customizability for users and thus more desirable.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Orsini in view of Boldt as applied to claim 1 above, and further in view of US PG-PUB No. 2014/0164449 A1 to Kim et al. (hereinafter Kim).
As per claim 9, Orsini-Boldt disclosed the method of claim 1; Orsini-Boldt does not explicitly disclose monitoring a performance of each storage for improvement of selection of storage and adjusting the selection of storage based on performance in response to the monitoring; however, in an analogous art in network storage management, Kim disclosed monitoring storage performance and adjusting selection of storage based on performance in response to the monitoring (Kim, par 0105, “the databases may be updated by reflecting metadata and states of the selected cloud storage changed according to the user request at S441, and the steps may be repeatedly performed from the step S420 of monitoring usage pattern and performance”); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Orsini to further incorporate the storage usage and performance monitoring and adjusting selection of storage as disclosed by Kim, in order to improve storage performance as suggested by Kim (Kim, par 0105).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Orsini in view of Boldt as applied to claim 1 above, and further in view of US PG-PUB No. 2015/0150110 A1 to Canning et al. (hereinafter Canning).
As per claim 13, Orsini-Boldt disclosed the method of claim 1; Orsini-Boldt does not explicitly disclose wherein a data producer accesses data of that data producer upon authentication of the identity of the data producer using a security token issued by an access-control sub-system, however, in a different embodiment, Orsini disclosed implementing token based access control (Orsini, par 0216, token-based authentication for authenticating user to the trust engine); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to implement the token-based authentication for data accesses in the same manner for authenticating user to trust engine disclosed in par 0216, in order to ensure data security by allowing access to authorized users; 
Orsini-Boldt does not explicitly disclose a data consumer accesses said data via a policy enforcement point which guarantees that the data consumer has been authorized by the data owner; however, in an analogous art in network resource access control, Canning disclosed token based authentication for access control, where a data consumer access data via a policy enforcement point which guarantees that the data consumer has been authorized by the data owner (Canning, par 0038, and claim 5, “...receiving, by the computer, the request for protected user data with the access token presented by the client, where a resource owner of the protected user data authorizes the creation of the access token for a bearer of the access token to present to authenticate access to the protected user data, where if the access token is misappropriated from an authorized bearer by an unauthorized bearer the unauthorized bearer also presents the access token to authenticate access to the protected user data”); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Orsini to further incorporate concept of access control based on data owner’s authorization as disclosed by Canning, in order to ensure data security by allowing resource owner for granting access to protected data as suggested by Canning (Canning, par 0034) 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Orsini in view of Boldt as applied to claim 1 above, and further in view of US PG-PUB No. 2014/0201541 A1 to Paul et al. (hereinafter Paul).
As per claim 14, Orsini-Boldt disclosed the method of claim 1; Orsini does not explicitly disclose a share is identified to be corrupted or lost, the metadata module generates a substitute share using the secret sharing module, and the secret sharing module writes the share to storage; however, in an analogous art in secure network data storage, Paul disclosed the concept of generating substitute share for corrupted data shares (Paul, par 0067, “The distributor 928 generates (e.g., creates) new data shares (e.g., for the corrupted or modified cloud shares) and distributes (930, 932, 934) the new data shares to multiple storage locations (e.g., one or more cloud service providers--936, 938, 940)”); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Orsini to further incorporate the concept of generating new/substitute for corrupted data shares as disclosed by Paul, in order to ensure data availability.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Orsini in view of Boldt as applied to claims 1 and 15 above, and further in view of US PG-PUB No. 2008/0056209 A1 to Newman et al. (hereinafter Newman).
As per claim 17, Orsini-Boldt disclosed the system of claim 15; Orsini does not explicitly disclose sub-routers are provided to create a path between a cloud service provider and other cloud service providers, whereby access to such a cloud service provider serves as a link to such other cloud service providers to ensure a quick recovery of shares in order to reconstruct the secret; in an analogous art in network communications, Newman disclosed the concept of implementing sub-routers for connecting different networks (Newman, par 0042, par 0053, “...using a head router that is arranged to use two network connections on different networks, where each respective network connection is coupled to a sub router, where the two sub routers acts as a dual gateway router. Each of the sub-routers that form the dual gateway router have a network connection on the same network, thereby allowing one sub-router to be coupled to one end of the network communication backbone and the other sub-router to be coupled to the other end of the network communication backbone”); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Orsini to incorporate the concept of sub-routers as disclosed by Newman, in order to ensure connection when a failure of communication link occurs as suggested by Newman (Newman, par 0053) .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Stockton et al. (US Pat. No. 9,430,655 B1) disclosed a method and system for providing protection of secrets by splitting the secret into secret shares and providing tokens for each secret share.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINGLAN EDWARDS/Primary Examiner, Art Unit 2491